  Case 1:19-cv-01073-JTN-PJG ECF No. 9 filed 02/11/20 PageID.42 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 JOSHUA K. BREWER,

            Plaintiff,
                                                               1:19-cv-01073-JTN-PJG
 v.

 CENTRAL PORTFOLIO CONTROL, INC.,

            Defendant.



 NATHAN C. VOLHEIM (IL #6302103)
 TAXIARCHIS HATZIDIMITRIADIS (IL
 #6319225)
 AHMAD T. SULAIMAN
 SULAIMAN LAW GROUP, LTD.
 2500 South Highland Ave., Suite 200
 Lombard, Illinois 60148
 (630) 575-8181
 f: (630) 575-8188
 nvolheim@sulainmanlaw.com
 thatz@sulaimanlaw.com
 ahmad.sulaiman@sulaimanlaw.com
 Attorneys for Plaintiff


                             PARTIES’ JOINT STATUS REPORT

       Plaintiff JOSHUA K. BREWER, and Defendant CENTRAL PORTFOLIO CONTROL,

INC., by and through their respective counsel, in accordance with the Court’s Order Regarding

Preparation of Joint Status Report (E.C.F. No. 8), hereby submit their joint status report as follows:

       A Rule 16 Scheduling Conference, per the Court’s Order Regarding Preparation of Joint

Status Report (E.C.F. No. 8), has not been set by the Court.
  Case 1:19-cv-01073-JTN-PJG ECF No. 9 filed 02/11/20 PageID.43 Page 2 of 6



       1.      Jurisdiction: The basis for the Court’s jurisdiction is 28 U.S.C. §1331 (federal

question jurisdiction), based on Plaintiff’s claims under the Fair Debt Collection Practices Act

(“FDCPA”), the Telephone Consumer Protection Act (“TCPA”), and under 28 U.S.C. §1332(a)

(diversity jurisdiction) based on the domiciles of the parties and the plausible amount in

controversy. Defendant reserves the right to objection to jurisdiction based upon any lack of

constitutional standing.

       2.      Jury or Non-Jury: This case is to be tried before a jury based on Plaintiff’s

demand for a jury trial and Defendants’ reliance on said demand.

       3.      Judicial Availability: The parties do not agree to have a United States Magistrate

Judge conduct any and all further proceedings in the case, including trial and to order the entry of

a final judgment.

       4.      Statement of the Case: This case involves alleged violations of the FDCPA under

15 U.S.C. §1692 et seq. and the TCPA under 47 U.S.C. §227. Defendant denies that it called

Plaintiff using any automated dialing system and denies that Plaintiff ever told it to stop calling.

Thus, at this time, the issues are as follows: (1) Did Defendant call Plaintiff using an automated

dialing system as defined by the TCPA without consent, (2) Did Plaintiff advise Defendant to stop

calling him, and (3) Did Defendant continue to call Plaintiff in violation of either the TCPA or

FDCPA.

       5.      Prospects of Settlement:

       Plaintiff, via counsel, has tendered a settlement demand to Defendant. The undersigned

defense counsel has communicated the offer to Defendant, but there is no counteroffer at this time.

Defendant is providing audio recordings to Plaintiff’s counsel, which it believes refutes the claim

that Plaintiff asked Defendant to stop calling.
   Case 1:19-cv-01073-JTN-PJG ECF No. 9 filed 02/11/20 PageID.44 Page 3 of 6



       6.        Pendent State Claims: This case does include a pendent state claim under the

Michigan Occupation Code.

       7.        Joinder of Parties and Amendment of Pleadings: The parties propose to file any

motions to amend the pleadings or add additional parties, if necessary, by April 1, 2020.

       8.        Disclosures and Exchanges:

             (a) Fed. R. Civ. P. 26(a)(1) requires initial disclosures unless the Court orders
                 otherwise. The parties propose the following schedule for Rule 26(a)(1)
                 disclosures: exchange on or before February 26, 2020.

             (b) Plaintiff expects to be able to furnish the names of any expert witness(es) by June
                 5, 2020. Defendants expects to be able to furnish the names of Defendant’s expert
                 witness(es) by June 19, 2020.

             (c) It would be advisable in this case to exchange written expert witness reports as
                 contemplated by Fed. R. Civ. P. 26(a)(2). Reports, if required, should be exchanged
                 according to the following schedule:

                        Plaintiff’s expert report(s) on or before June 19, 2020; and

                        Defendants’ expert report(s) on or before July 3, 2020.

             (d) The parties have agreed to make available the following documents without the
                 need of a formal request for production:

                 From Plaintiff to Defendant by:
                     N/A.

                 From Defendant to Plaintiff by:
                     Defendant is providing audio recordings to Plaintiff’s counsel.

       9.        Discovery: The parties believe that all discovery proceedings can be completed by

June 18, 2020. The parties recommend the following discovery plan as contemplated by Fed. R.

Civ. P. 26(f):

       (A)       The parties will make initial disclosures as stated in Section 8 of this Joint Status
                 Report.
  Case 1:19-cv-01073-JTN-PJG ECF No. 9 filed 02/11/20 PageID.45 Page 4 of 6



       (B)     Discovery is needed on the subjects of both liability and damages. Discovery
               should be completed by the date stated in this section of this Joint Status Report.
               At this time, the parties do not see a reason for discovery to be conducted in phases.

       (C)     At this time, the parties do not anticipate any issues associated with electronically
               stored information.

       (D)     At this time, the parties do not anticipate any issues with respect to claims of
               privilege or work-product, but will assert these claims as (if) they arise in this
               action.

       (E)     At this time, the parties do not see any changes that should be made to the
               limitations of discovery.

       (F)     At this time, the parties do not know of any other orders the court should presently
               issue under Rule 26(c) or Rule 16.

       10.     Disclosure or Discovery of Electronically Stored Information: The parties have

discussed the production of electronically stored information and suggest that such information be

handled as follows:

       The parties presently anticipate that each may have minimal electronically stored

information, and agree that electronically stored information shall be disclosed in either pdf or its

native format, or any other format that the parties later agree upon.

       11.     Assertion of Claims of Privilege or Work-Product Immunity After

Production:

       The parties agree to the following procedure: If information produced in discovery is

subject to a claim of privilege or of protection as trial-preparation material, the party making the

claim may notify any party that received the information of the claim and the basis for it. After

being notified, a party must promptly return, sequester, or destroy the specified information and

any copies it has; must not use or disclose the information until the claim is resolved; must take

reasonable steps to retrieve the information if the party disclosed it before being notified; and may
   Case 1:19-cv-01073-JTN-PJG ECF No. 9 filed 02/11/20 PageID.46 Page 5 of 6



promptly present the information to the court under seal for a determination of the claim. The

producing party must preserve the information until the claim is resolved.

        Motions:

        The parties acknowledge that a pre−motion conference is required before filing any

dispositive motion, and no motion papers shall be filed until the motion has been fully briefed. See

Judge Neff's Information and Guidelines for Civil Practice, located on this Court's website,

www.miwd.uscourts.gov. The parties acknowledge that W.D. Mich. L. Civ. R. 7.1(d) requires the

moving party to ascertain whether the motion will be opposed, and in the case of all nondispositive

motions, counsel or pro se parties involved in the dispute shall confer in a good-faith effort to

resolve the dispute. In addition, all nondispositive motions shall be accompanied by a separately

filed certificate.

        The following dispositive motions are contemplated by each party:

        Plaintiff’s Motion for Summary Judgment; and

        Defendant’s Motion for Summary Judgment.

        The parties anticipate that all pre-motion conference requests will be filed within 45 days

of discovery closing.

        12.      Alternative Dispute Resolution: In the interest of conserving judicial resources,

the parties acknowledge that the Court will require the parties to participate in some form of

Alternative Dispute Resolution.

        It would then be the parties’ preference not to conduct alternative dispute resolution at this

time, but the parties request a settlement conference sometime after the close of discovery and

before trial
   Case 1:19-cv-01073-JTN-PJG ECF No. 9 filed 02/11/20 PageID.47 Page 6 of 6



       13.     Length of Trial:        Counsel estimate that the trial in this matter will last

approximately two days total, allocated as follows: one day for Plaintiff’s case, and one day for

Defendant’s case.

       14.     Electronic Document Filing System: Counsel are reminded that Local Civil Rule

5.7(a) requires attorneys to file and serve all documents electronically, by means of the Court’s

CM/ECF system, unless the attorney has been specifically exempted by the Court for cause or a

particular document is not eligible for electronic filing under the rule. The court expects all counsel

to abide by the requirements of this rule.

       15.     Other: The parties are currently unaware of any other special characteristics which

need to be addressed at this time.


Dated: February 11, 2020                                  Respectfully submitted,


    /s/ Nathan C. Volheim                           /s/ Michael S. Poncin
 NATHAN C. VOLHEIM (IL #6302103)                    Michael S. Poncin (MN 0296417)
 SULAIMAN LAW GROUP, LTD.                           Moss & Barnett
 2500 South Highland Ave., Suite 200                150 South Fifth Street
 Lombard, Illinois 60148                            Suite 1200
 (630) 575-8181                                     Minneapolis, MN 55402
 f: (630) 575-8188                                  612-877-5290
 nvolheim@sulainmanlaw.com                          612-877-5056 (fax)
 Attorneys for Plaintiff                            Mike.poncin@lawmoss.com
                                                    Attorneys for Defendant
